Warner, Chief Justice.
This was a motion to set aside a judgment against a-garnishee on the grounds therein stated, one of which was that no judgment had been obtained by the plaintiffs against the defendant in the original suit, at the time the judgment was rendered against the garnishee. The court set aside the judgment, but on what ground does not appear on. *318the face of the judgment; whereupon the plaintiffs excepted.
It appears from the record that the plaintiffs in the original suit obtained a verdict in that suit on the 11th of July, 1876, but no judgment was entered thereon. The garnishee having failed to answer, a judgment was rendered against him on the 17th of April, 1879. Afterwards, on the 19th of May, 1879, an order was taken to enter a judgment oil the verdict in the original suit nunc %>ro tuno, and the judgment was so entered, bearing date the day and year last above mentioned, so that the judgment against the garnishee was rendered more than a month before any judgment had been rendered against the principal debtor. The judgment of the court, therefore, setting aside the judgment against the garnishee was right, whatever may have been the reasons assigned by the court for rendering it.
Let the judgment of the court below be affirmed.